DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species A (embodied in Figures 1-6) in the reply filed on 07/29/2021 is acknowledged. The traversal is on the ground(s) that “Applicant believes that claims 1-20 read on both Species (…) and Therefore, Applicant believes that all of claims 1-20 are generic to the two Species identified by the Examiner” (see Applicant’s Response at page 2). More specifically, Applicant states that “claims 1-20 are generic and, thus, do not recite mutually exclusive features. Accordingly, Applicant respectfully submits that there would not be a serious search burden on the Examiner in the absence of the Restriction Requirement (see Applicant’s Response at page 2). This is not found persuasive because the claimed inventions are indeed directed to a divergent subject matter and do require divergent searches in different classes and subclasses. 
A comparison Figures 1-6 with Figure 7 clearly demonstrates this difference. For example, Figure 3 illustrates a double –stage hermetic centrifugal turbo-compressor, according to a first embodiment of the invention, wherein  the first and second compression stage 11, 12 respectively includes a first aerodynamic member 22 and a second aerodynamic member 23 each having an annular disc shape, and wherein  the first and second aerodynamic members 22, 23 further respectively face the front-sides of the impeller 17 and the additional impeller 18 (see Paragraph [0077]), while Figure 7 shows a single-stage hermetic centrifugal turbo-compressor 2 according to a second embodiment of the invention which differs from the first embodiment essentially in that it 
Furthermore, it should be noted that the Applicant has not made a proper traversal by: providing evidence on the record that is showing the species are not patentably distinct or clearly admitted that this is the case, as required by the first paragraph on page 4 of the Election/Restriction Requirement. Nevertheless, no claims have been withdrawn at this time, and claims 1-20 are under examination.
The divergent inventions also require different search terms. As part of any restriction requirement, the search and examination for these claimed inventions must be considered a serious burden on the examiner if restriction were not required. In addition, it should be noted that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Clearly, concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. Consequently, different and distinct search strategies or search queries would be required to find the prior art for the respective species, and thus, a serious search burden exists. As part of any restriction requirement, the search and examination for these claimed inventions must be considered a serious burden on the examiner if restriction were not required. Therefore, all these inventions are patentably independent and distinct since the different groups recite the mutually exclusive characteristics and require a different field of search, such as searching different classes/ subclasses or employing different search quires. The requirement is still deemed proper and is therefore made FINAL 
Specification
3.	The disclosure is objected to because of the following informalities: In Paragraph [0103], reference characters "27" and "37" have both been used to designate the inlet distributor.  Appropriate correction is required.

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities: 
In claim 1, line 16: “the inlet flow guide channels” should be changed to --the plurality of inlet flow guide channels--.
In claim 5, lines 2-3: ‘an axial length (L) of the relaxation chamber is higher than an inlet diameter (D1) of the gas suction inlet” should be changed to --an axial length (L) of the relaxation chamber is greater than an inlet diameter (D1) of the gas suction inlet--.
In claim 6, line 4: “the inlet flow guide channels” should be changed to --the plurality of inlet flow guide channels--.
In claim 9, line 4: “the inlet flow guide channels” should be changed to --the plurality of inlet flow guide channels--.
In claim 11, line 3: “the inlet flow guide channels” should be changed to --the plurality of inlet flow guide channels--.
In claim 12, line 4: “the inlet flow guide channels” should be changed to --the plurality of inlet flow guide channels--.
In claim 16, lines 1-3: ‘an axial length (L) of the relaxation chamber is higher than an inlet diameter (D1) of the gas suction inlet” should be changed to --an axial length (L) of the relaxation chamber is greater than an inlet diameter (D1) of the gas suction inlet--.
In claim 17, lines 1-3: ‘an axial length (L) of the relaxation chamber is higher than an inlet diameter (D1) of the gas suction inlet” should be changed to --an axial length (L) of the relaxation chamber is greater than an inlet diameter (D1) of the gas suction inlet--.
In claim 18, lines 1-3: ‘an axial length (L) of the relaxation chamber is higher than an inlet diameter (D1) of the gas suction inlet” should be changed to --an axial length (L) of the relaxation chamber is greater than an inlet diameter (D1) of the gas suction inlet--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is vague and indefinite because they set forth that "the relaxation chamber extends around the drive shaft along an angular sector lower than 360.degree”.  Particularly, it is unclear as to how the angular sector could be defined and/or arranged. Further, it should be noted  that the applicant has provided no structural definition of the angular sector itself. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2, 5-9, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (hereinafter “Kobayashi”) (Pub. No.: JP2007309154 cited in IDS filed 03/23/2020, English translation appended).
  Regarding claim 1, Kobayashi discloses a centrifugal turbo-compressor (single-shaft multi-stage centrifugal compressor 50 having a plurality of impellers 4a-4e on the same rotary shaft 2, as seen in annotated Figures 1& 6) including: 
- a hermetic casing (casing 1, as discussed in Paragraphs [0010] & [0016]-[0017]),
- a drive shaft (rotating shaft 2, see Paragraph [0015]) having a longitudinal axis (A) (longitudinal or central axis AA, as depicted in annotated Figures 1& 6) and rotatably arranged within the hermetic casing (as best seen immediately below, the rotating shaft 2 is surely rotatable about its own axis or central axis or longitudinal axis AA)
- a compression stage including an impeller connected to the drive shaft (as stated in Solution, the single-shaft multi-stage centrifugal compressor 50 has a plurality of impellers 4a-4e on the same rotary shaft 2, wherein the impellers 4a to 4e of each stage form a compression stage, as detailed in Paragraph [0017]), 
- a gas suction inlet (defined by intermediate stage injection nozzle 6 that is connected to the ring-shaped collecting portion 6a, as presented in Paragraph [0021] and annotated Figure 6);
(defined by an inward flow 9, which is including flows 9a-9e, as shown in annotated Figures 1 & 6 and described in Paragraphs [0024]- [0026])) fluidly connected to the gas suction inlet (all flows 9a-9f being inherently connected to the injection nozzle 6) includes: 
- a relaxation chamber (defined by the ring-shaped collecting portion 6a) at least partially surrounding the drive shaft (rotating shaft 2, see annotated Figures 1 &6), the gas suction inlet (defined by intermediate stage injection nozzle 6) emerging substantially radially into the relaxation chamber (as depicted immediately below, the gas suction inlet or intermediate stage injection nozzle 6 is clearly emerging substantially radially into the relaxation chamber 6a), and 
- a plurality of inlet flow guide channels (inlet flow guide channels that are being provided in the blowout flow path 14 and between the guide blades 14a, as discussed in Paragraphs [0026]-[0027]) fluidly connected to the relaxation chamber (6a); 
the inlet flow guide channels (inlet flow guide channels that are being provided in the blowout flow path 14 and between the guide blades 14a, as discussed in Paragraphs [0026]-[0027]) extending radially towards (all inlet flow guide channels, which are being provided in the blowout flow path 14 and between the guide blades 14a, are undoubtedly extending radially towards the shaft 2, as best seen in annotated Figures 2 and 5 below) the drive shaft 2 (rotating shaft 2) and being axially offset from the gas suction inlet (6) and the relaxation chamber (6a, as seen in annotated Figures 1& 6).

Particularly, Kobayashi demonstrates the single-shaft multi-stage centrifugal compressor 50 that has a plurality of impellers 4a-4e on the same rotary shaft 2.     

    PNG
    media_image1.png
    620
    779
    media_image1.png
    Greyscale

Notably, in SOLUTION, Kobayashi performs: On an upstream side of the impeller in at least any stage except the first stage, a pre-swirl means is provided for giving pre-swirl to a flow entering the impeller. The pre-swirl means has an introductory flow passage 12 section for introducing gas from the outside and an guide vane flow passage section which has a plurality of fixed guide vanes 14a arranged on a downstream side of the introductory flow passage section at intervals in a circumferential direction. A flow from the introductory flow passage section through the guide vane flow passage section and a gas flow sucked through the suction nozzle are mixed and supplied to the impeller 14c. 

    PNG
    media_image2.png
    743
    808
    media_image2.png
    Greyscale

As stated in Paragraph [0017], Kobayashi displays as how “a movable blade type inlet guide blade device is provided in the middle of the suction flow path of the first stage compression stage. Further, in Paragraph [0024], Kobayashi discloses: The working gas sucked from the suction nozzle 5 becomes an inward flow 9 in the radial direction, flows in the compressor 50, passes through the inlet guide blade 15 provided in the suction flow path of the first stage compression stage, and passes through the first stage impeller. Guided by 4a. The working gas compressed and boosted by the first-stage impeller 4a and the second-stage impeller 4b passes through the U-shaped portion 22a of the cross section provided downstream of the two-stage compression stage, and is sucked from the intermediate-stage injection nozzle 6 for intermediate-stage injection. It merges with the flow 9a and flows inward in the radial direction through the return flow path portion 22b. In this disclosure, Kobayashi also teaches: The working gas merged with the intermediate stage injection flow becomes a flow 9b from the inward direction in the radial direction to the axial direction, and is guided to the suction side of the three-stage impeller 4c. On the other hand, a part of the discharge flow 9c of the compressed gas discharged from the discharge nozzle 8 is guided to the bleed gas introduction nozzle 7, and then blows out to the suction flow path of the three-stage impeller through the blowout flow path 14f. Is blown out as (see Paragraph [0025]).
Kobayashi then goes on to describe how: the compressed gas flowing in from the bleed gas introduction nozzle 7 becomes a flow 9d that travels inward in the radial direction in the introduction flow path 12, and turns into a swirl flow 9e by swirling the spiral inner peripheral side introduction flow path 13. After that, it gradually flows inward in the radial direction and is guided to the blowout flow path 14 (see Paragraph [0026]). As such, Kobayashi, disclosing this inward flow 9 which includes flows 9a-9e, specifically teaches a gas flow path FP9. Clearly, this gas flow path FP9 is being fluidly connected to the gas suction inlet 6 and being configured to supply the compression stage with a gas flow, otherwise, the system cannot normally operate. As displayed in annotated Figures 1 & 6, Kobayashi evidently illustrates as how the gas flow path FP9 includes: the relaxation chamber 6a at least partially surrounding the drive shaft 2 while the gas suction inlet 6 emerging substantially radially into the relaxation chamber, as instantly claimed. 

    PNG
    media_image3.png
    454
    664
    media_image3.png
    Greyscale

Still further, in Paragraph [0034], Kobayashi more clearly describes: Since the compressed gas flow 9d is branched into two swirling flows 9e by the branch wall 13c, the swirling flow 9e flows into the flow path formed by the fixed guide blades 14a with a uniform flow rate from the circumferential direction. 分岐壁１３ｃで圧縮ガスの流れ９ｄを２個の旋回流れ９ｅに分岐したので、固定案内羽根１４ａが形成する流路に旋回流れ９ｅが周方向から流量を均一化されて流入する。 
Finally, the flow 9f blown out to the flow 9b of the gas sucked from the suction nozzle 5 is made uniform in the circumferential direction, and a uniform pre-turn is given to the suction flow of the impeller 4c. 
Likewise, in Paragraph [0036], 最終的に吸込みノズル５から吸込まれたガスの流れ９ｂに吹き出す流れ９ｆを周方向に一様化し、羽根車４ｃの吸込み流れに均一化された予旋回が付与される。 
本実施例が、上記実施例と異なる点は、導入流路１２の下流の内径側をコレクタ形状としたことおよび固定案内羽根１４ａを滑らかな曲線から曲がりの大きい形状にしたことにある。 
Kobayashi specifies: すなわち、導入流路１２の下流側の内径部は、同一半径位置では軸方向深さが同じである断面台形状の円環流路１８である。 
The flow 9d of the injected gas introduced from the introduction flow path 12 wraps around the annular flow path 18 in the circumferential direction from the inward flow in the radial direction and flows into the fixed guide blade 9e. 導入流路１２から導入された注入ガスの流れ９ｄは、半径方向内向きの流れからこの円環流路１８で周方向に回り込み、固定案内羽根９ｅへ流入する。 
A swirling component is applied through the fixed guide vanes 14a, and as a swirling flow, it is sucked from the suction nozzle 5 and blown out to the gas flow 9b compressed by the first and second stage impellers 4a and 4b. 固定案内羽根１４ａを通過して旋回成分が付与され、旋回流れとして吸込みノズル５から吸込まれ初段および第２段羽根車４ａ，４ｂで圧縮されたガスの流れ９ｂに吹き出す。 
Here, the fixed guide blade 14a is oriented in the radial direction on the outer diameter side, and has a shape lying in the circumferential direction so as to give a swirl to the flow 9f on the inner diameter side, and is connected by a smooth curve in the middle. 
As best seen immediately above, Kobayashi successfully exhibits as how a plurality of inlet flow guide channels 14 being angularly distributed around the longitudinal axis AA of the drive shaft 2. Essentially, Kobayashi’s compressor is certainly designed such that the plurality of inlet flow guide channels being provided in the blowout flow path 14 and between the guide blades 14a, as discussed in Paragraphs [0026]-[0027], while being fluidly connected to the relaxation chamber 6a and angularly distributed around the longitudinal axis AA of the drive shaft 2, as instantly claimed. 
Thus, Kobayashi appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 2 (as best understood), Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, as shown in annotated Figure 1, Kobayashi evidently illustrates as how the relaxation chamber or ring –shaped collection portion 6a, as performed in Paragraph [0021], extends around the drive shaft 2.

    PNG
    media_image4.png
    432
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    378
    542
    media_image5.png
    Greyscale

Most importantly, however, is the specific arrangement of Kobayashi’s ring –shaped collection portion/ relaxation chamber 6a that is arranged along the angular section AS. In fact, as best seen immediately above, Kobayashi surely exhibits as how the relaxation chamber 6a extends around the drive shaft 2 along an angular sector lower than 360º, as instantly claimed. 

Regarding claim 5, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. 
Additionally, as best seen immediately below, Kobayashi evidently demonstrates as how an axial length L6a of the relaxation chamber, which is defined by the ring-shaped collecting portion 6a, is higher than an inlet diameter D6 of the gas suction inlet 6, as instantly claimed.  


    PNG
    media_image6.png
    457
    752
    media_image6.png
    Greyscale

Regarding claim 6, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above.
Additionally, as stated in Paragraph [0021], Kobayashi explicitly teaches that the annular flow path 6b is being connected to the ring-shaped collecting portion 6a while the intermediate stage injection nozzle 6 is being connected to the ring-shaped collecting portion 6a. Clearly, with reference to annotated Figure 1, one of ordinary skill in the art would surely recognize that the gas flow path further including a connecting channel 6b extending around the drive shaft or rotating shaft 2 and fluidly connecting the relaxation chamber 6a with the U-shaped flow path 22a and with introduction flow path 13. As such, Kobayashi is undoubtedly performing as how the gas flow path including the connecting channel 6b, which is extending around the rotating shaft 2 while is fluidly connecting the relaxation chamber 6a with the inlet flow guide channels, as instantly claimed. 

    PNG
    media_image7.png
    644
    756
    media_image7.png
    Greyscale

Regarding claim 7, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, as seen immediately above, Kobayashi evidently illustrates as how the connecting channel 6b emerges into the relaxation chamber 6a at an outer radial portion of the relaxation chamber 6a so as to define a flow restriction for the gas flow, as instantly claimed. 
Regarding claim 8, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, in Paragraph [0021], Kobayashi expressly states that the annular flow path 6b is being connected to the ring-shaped 
Regarding claim 9, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, in Paragraph [0024], Kobayashi specifically teaches: The working gas sucked from the suction nozzle 5 becomes an inward flow 9 in the radial direction, flows in the compressor 50, passes through the inlet guide blade 15 provided in the suction flow path of the first stage compression stage, and passes through the first stage impeller. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image8.png
    473
    801
    media_image8.png
    Greyscale

More specifically, in Paragraph [0036], Kobayashi further notes: The flow 9d of the injected gas introduced from the introduction flow path 12 wraps around the annular flow path 18 in the circumferential direction from the inward flow in the radial direction and flows into the fixed guide blade 9e. A swirling component is applied through the fixed guide vanes 14a, and as a swirling flow, it is sucked from the suction nozzle 5 and blown out to the gas flow 9b compressed by the first and second stage impellers 4a and 4b. Here, the fixed guide blade 14a is oriented in the radial direction on the outer diameter side, and has a shape lying in the circumferential direction so as to give a swirl to the flow 9f on the inner diameter side, and is connected by a smooth curve in the middle. 
Further, as best seen in annotated Figures 2 and 5, Kobayashi evidently demonstrates as how the inlet flow guide members, which are defined by the plurality of fixed guide vanes 14a, being angularly distributed around the longitudinal axis AA of the drive shaft 2. Accordingly, one of ordinary skill in the art would surely recognize that the inlet flow guide members at least partially defining the inlet flow guide channels and/or the inlet flow guide members being angularly distributed around the longitudinal axis (A) of the drive shaft, as instantly claimed. 
Regarding claim 16, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. 

    PNG
    media_image6.png
    457
    752
    media_image6.png
    Greyscale


Regarding claim 19, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, as stated in Paragraph [0021], Kobayashi explicitly teaches that the annular flow path 6b is being connected to the ring-shaped collecting portion 6a while the intermediate stage injection nozzle 6 is being connected to the ring-shaped collecting portion 6a. 
    PNG
    media_image7.png
    644
    756
    media_image7.png
    Greyscale

. 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi. 
Regarding claim 12, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Kobayashi does not explicitly disclose that an annular supplying channel which is extending around the drive shaft.
Nonetheless, as shown in annotated figure 4, Kobayashi performs another embodiment, wherein “The flow 9d of the injected gas introduced from the introduction flow path 12 wraps around the annular flow path 18 in the circumferential direction from the inward flow in the radial direction and flows into the fixed guide blade 9e” (see Paragraph [0036]). Then, as discussed in Paragraph [0037], Kobayashi notes: According to this embodiment, since the annular flow path 18 has the same radial position and the same axial depth, it is easy to manufacture and the manufacturing cost can be reduced. Further, when the cross-sectional area of the annular flow path 18 is sufficiently large, a swirling flow uniform in the circumferential direction can be obtained.
Clearly, disclosing this annular flow path 18, Kobayashi specifically teaches an annular supplying channel that is extending around the drive shaft 2 while being fluidly connected to the inlet flow guide channels, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an annular flow path designated as annular supplying channel, as taught by Kobayashi, with the centrifugal turbo-compressor of Kobayashi, in order to manufacture more easily and reduce a manufacturing cost, as motivated by Kobayashi in Paragraph [0037].
.

12.	Claims 3, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Masutani (Pub. No.: US 2011/0311356 A1) (hereinafter “Masutani’356”).  
Regarding claim 3, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above.  
However, although Kobayashi discloses the majority of Applicant’s claimed elements, he does not explicitly disclose a separating wall part.
Nevertheless, centrifugal turbo-compressors having the claimed structure are well known in the art, as taught by Masutani’356. Masutani’356 in the same field of endeavor teaches another compressor 1 that includes: a substantially cylindrical casing main unit 2; a rotary shaft 3 disposed inside the casing main unit 2; and substantially disk-like impellers 4 attached to the rotary shaft 3 (see Paragraph [0031]). 
In this disclosure, Masutani’356 teaches: the chamber 12 includes: a substantially annular introduction portion 13 disposed on the outer circumferential side in the radial direction D; and a substantially annular guide portion 14 that communicates the introduction portion 13 with the inlet opening portion 4b of the impeller 4A (see Paragraph [0036]). Furthermore, in Paragraph [0037], Masutani’356 especially notes: in the lower portion 12c, there is provided a partitioning portion 15 that internally defines the chamber 12 in the circumferential direction C. The outer circumferential surface 12d of the chamber 12 are formed in a curve toward the inner circumferential side in the radial direction D so as to continue into the partitioning portion 15.

    PNG
    media_image9.png
    729
    588
    media_image9.png
    Greyscale

Likewise, in Paragraph [0045], Masutani’356 then goes on to describe: the inside of the chamber 12 is defined in the circumferential direction C by the partitioning portion 15 at the lower portion 12c located on the opposite side of the upper portion 12a through which the fluid F is introduced from the suction nozzle 11. As a result, the fluid F flowing from the upper portion 12a to the lower portion 12c on one side in the circumferential direction C is restricted from passing the lower portion 12c into the other side in the circumferential direction C. Therefore, the branched flows of fluid F branched at the upper portion 12a to both sides in the circumferential direction C are prevented from passing the lower portion 12c to interfere each other. Furthermore, on the lower portion 12c side, each of the branched fluid F is guided to the inlet opening portion 4b of the impeller 4. This makes it possible to make the fluid F that is introduced to the inlet opening portion 4b further uniform in the circumferential direction C. In the present embodiment, the outer circumferential surface 12d of the chamber 12 is formed in a manner curving toward the inner circumferential side in the radial direction D so as to continue into the partitioning portion 15 at the lower portion 12c. Therefore, it is possible to more smoothly guide the inflow of the fluid F at the lower portion 12c from the introduction portion 13 to the guide portion 14. Therefore, it is possible to make the fluid F that is introduced to the inlet opening portion 4b further uniform in the circumferential direction C.
Clearly, disclosing this partitioning portion 15, Masutani’356 specifically teaches as how a separating wall part is being located opposite the gas suction inlet 11 while being arranged along an angular direction with respect to the longitudinal axis of the drive shaft.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the partitioning portion or separating wall part, as taught by Masutani’356, to the centrifugal turbo-compressor of Kobayashi, in order to more smoothly guide the inflow of the fluid, as motivated by Masutani’356 in Paragraph [0045].
Thus modified, one skilled in the art would have been reasonably appraised that a separating wall part would be further located opposite the gas suction inlet and/or would be further configured such that the relaxation chamber 6a would be further including a first arcuate chamber part extending from the gas suction inlet to the separating wall part along a first angular direction with respect to the longitudinal axis AA of the drive shaft and a second arcuate chamber part extending from the gas suction inlet to the separating wall part along a second angular direction with respect to the longitudinal axis of the drive shaft which is being opposite of the first angular direction, as instantly claimed.
Regarding claim 10, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, in Solution, Kobayashi explicitly teaches as how the pre-swirl means has an introductory flow passage 12 section for introducing gas from the outside and an guide vane flow passage section which has a plurality of fixed guide vanes 14a arranged on a downstream side of the introductory flow passage section at intervals in a circumferential direction. Further, in claim 1, Kobayashi,   expressly states: It has a guide blade flow path portion having a plurality of fixed guide blades arranged at intervals, and a flow from the introduction flow path portion through the guide blade flow path portion and a flow of gas sucked from the suction nozzle.

    PNG
    media_image10.png
    481
    809
    media_image10.png
    Greyscale

Clearly, as seen immediately above, Kobayashi evidently illustrates as how each of the inlet flow guide members or guide vanes extends radially towards the drive shaft or rotating shaft 2.

Nevertheless, inlet flow guide members having the claimed structure are well known in the art, as taught by Masutani’356. Masutani’356 in the same field of endeavor teaches another compressor 1 that includes: a substantially cylindrical casing main unit 2; a rotary shaft 3 disposed inside the casing main unit 2; and substantially disk-like impellers 4 attached to the rotary shaft 3 (see Paragraph [0031]). Masutani’356, in Paragraph [0036], then goes on to describe: the chamber 12 includes: a substantially annular introduction portion 13 disposed on the outer circumferential side in the radial direction D; and a substantially annular guide portion 14 that communicates the introduction portion 13 with the inlet opening portion 4b of the impeller 4A. 
Furthermore, in Paragraph [0040], Masutani’356 states: in the chamber 12, the guide portion 14 is provided with a plurality of first partitioning blades 17 in the circumferential direction C. The first partitioning blades 17 guide the fluid F, which flows through the introduction portion 13 in the circumferential direction C, toward the inlet opening portion 4b. The portions of the first partitioning blades 17 located on an inner circumferential end 17a side are disposed so as to extend toward the inlet opening portion 4b along the radial direction D. On the other hand, the portions of the first partitioning blades 17 located on an outer circumferential end 17b are disposed so as to extend closer to the suction nozzle 11 as they are closer to the outer circumferential end 17b. Therefore, the first partitioning blades 17 are different in shape according to their position in the circumferential direction C. 
 in Masutani’356 is his specific arrangement of the inlet flow guide members.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using inlet flow guide members, as taught by Masutani’356, to the centrifugal turbo-compressor of Kobayashi, as part of an obvious combination of known prior art structures, in this case the use of guide vanes in centrifugal turbo-compressors, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been surely appraised to further provide inlet flow guide members, wherein each of the inlet flow guide members would be further converging towards the drive shaft, as instantly claimed.


    PNG
    media_image11.png
    428
    413
    media_image11.png
    Greyscale


Regarding claim 17, Kobayashi and Masutani’356 substantially disclose the centrifugal turbo-compressor, as claimed and detailed above. 
Additionally, as best seen immediately below, Kobayashi evidently demonstrates as how an axial length L6a of the relaxation chamber, which is defined by the ring-shaped collecting portion 6a, is higher than an inlet diameter D6 of the gas suction inlet 6, as instantly claimed.  

    PNG
    media_image6.png
    457
    752
    media_image6.png
    Greyscale

Clearly, according to the combination, one skilled in the art would surely recognize that the axial length L6a of the relaxation chamber 6a is being higher than an inlet diameter D6 of the gas suction inlet 6, as instantly claimed.  
Regarding claim 20, Kobayashi and Masutani’356 substantially disclose the centrifugal turbo-compressor, as claimed and detailed above. Additionally, as stated in Paragraph [0021], Kobayashi explicitly teaches that the annular flow path 6b is being connected to the ring-shaped collecting portion 6a while the intermediate stage injection . 

    PNG
    media_image7.png
    644
    756
    media_image7.png
    Greyscale

13.	Claims 4, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Tan et al. (hereinafter “Tan”) (Patent No.: US 6,709,243 B1). 
Regarding claims 4 and 14, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, Kobayashi specifically teaches as how: In the discharge flow path 22 of the second stage compression stage, the discharge flow path 22 extends to the outer diameter side of the return flow path portion 22b to which the flow path portion 22a having a U-shaped cross section is connected, separately from the U-shaped flow path 22a. The annular flow path 6b is connected. The annular flow path 6b is connected to the ring-shaped collecting portion 6a, and the intermediate stage injection nozzle 6 is connected to the ring-shaped collecting portion 6a.                                                                                                   
Although Kobayashi discloses the vast majority of Applicant’s claimed invention , he does not explicitly disclose that the relaxation chamber has a horseshoe-shaped cross sectional profile. Nonetheless, the use of a horseshoe-shaped cross sectional profile in a centrifugal turbo-compressor is notoriously well-known in the art, as taught by Tan.
Tan in the same field of endeavor teaches another multi-stage helical flow compressor, wherein , as stated in column 11 lines 57-67, Tan successfully teaches: A multi-stage helical flow compressor, comprising: a housing including a stator positioned therein; a shaft rotatably supported within said housing; a permanent magnet rotor mounted on said shaft and operatively associated with said stator; and a plurality of impellers mounted on said shaft, said impellers each having an impeller disk with two rows of impeller blades extending therefrom, said housing including a generally horseshoe-shaped fluid flow stator channel operably associated with each row of impeller blades, with an inlet at a first end and an outlet at a second end of each stator channel, the fluid in said generally horseshoe-shaped fluid flow stator channels proceeding from said inlets to said outlets while following a generally helical flow path with multiple passes through the impeller blades.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using horseshoe-shaped fluid flow stator channels, as taught by Tan, to the Kobayashi turbo-compressor, since it has been held to be within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised that the relaxation chamber 6a would be further having a horseshoe-shaped cross sectional profile, as instantly claimed.
Regarding claim 18, Kobayashi and Tan substantially disclose the centrifugal turbo-compressor, as claimed and detailed above. 
Additionally, as best seen immediately below, Kobayashi evidently demonstrates as how an axial length L6a of the relaxation chamber, which is defined by the ring-shaped collecting portion 6a, is higher than an inlet diameter D6 of the gas suction inlet 6, as instantly claimed.  

    PNG
    media_image6.png
    457
    752
    media_image6.png
    Greyscale



14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ribaud et al. (hereinafter “Ribaud”) (WO0075490, English translation appended). 
Regarding claim 11, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. However, Kobayashi does not explicitly disclose an inlet distributor having an annular disc shape and surrounding the drive shaft.
Nevertheless, the use of an inlet distributor in a centrifugal turbo-compressor is well-known in the art, as taught by Ribaud.
Ribaud in the same field of endeavor demonstrates another turbo-machine, wherein, as stated in Abstract, at least one radial centripetal turbo-machine 1 consisting of a rotor 5 which can rotate inside a housing 3 around an axis of rotation XX, whereby said rotor 5 has a rotary disk 7 with one downstream-oriented surface which is provided with blades 8, and the centripetal turbine 1 is supplied with liquid by an admission 
Further, Ribaud successfully teaches that: In this radial and smooth distributor 14, the annular ring 31 and the main disc 25, integral in free rotation around the axis XX, are set in rotation due to the frictional torque due to the existence of an angular momentum supplied. to the fluid by the distributor 12 with vanes 13. The equilibrium rotational speed of the crown 31 and the disc 25 is obtained for the equilibrium of the aforementioned motor torque and of the resistive torque created by the fluid trapped between the internal faces of the casing 3 and the faces of the crown 31 and of the disc 25 which are opposite and close to said internal and fixed faces of the casing 3. The setting in rotation of the crown 31 and of the disc 25 of the smooth radial distributor 14 makes it possible to minimize the aerodynamic losses in this zone, these losses being divided by a factor of approximately 3 at the speed of free rotation of the diffuser 14, relative to a smooth and fixed radial diffuser (see page 8). 
Still further, as shown in annotated Figure 1 below, Ribaud evidently illustrates as how each of distributor 12&14 having an annular shape and surrounding the drive shaft.
Likewise, Ribaud also discloses: Compared to an axial-flow vane distributor, the radial distributor 12 with orientable vanes 13 has the advantage of requiring only two-dimensional vanes 13 and plane vein walls 22, whereas the vanes of an axial vein distributor have a three-dimensional geometry and are mounted between toroidal walls of the stream to minimize leakage between the ends of the blades and the facing parts of the casing. For a given angular setting of the vanes 13, the fixed distributor 12 makes it possible to obtain an angular moment whose intensity determines the performance of the compressor 2, for a given speed of rotation of the rotor 6 of this compressor and a fixed permeability of the control circuit. fluid downstream of the rotor 6. To minimize aerodynamic losses, and therefore improve the efficiency and the compression ratio of the compressor 2, the fixed distributor 12, the vanes 13 of which are regularly distributed in the circumferential direction, is advantageously arranged at such a high radius. as possible around axis XX, compatible with the maximum torque meter desired for the turbocharger, so that the speed level of the fluid flow entering the turbomachine is low in this distributor 12 (see page 7, third & fourth paragraphs). 

    PNG
    media_image12.png
    612
    579
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to incorporate the teaching of Ribaud to include an inlet distributor at the inlet of the compression stage to 
Thus modified, one of ordinary skill would have been reasonably appraised that the inlet flow guide channels would be further at least partially defined by the inlet distributor, as instantly claimed.
15.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Masutani et al. (hereinafter “Masutani”) (Pub. No.: US 2019/0285072 A1).
Regarding claim 13, Kobayashi substantially discloses the centrifugal turbo-compressor, as claimed and detailed above. Additionally, Kobayashi, in Paragraph [0024], specially teaches that “The working gas compressed and boosted by the first-stage impeller 4a and the second-stage impeller 4b passes through the U-shaped portion 22a and  downstream of the two-stage compression stage, and is sucked from the intermediate-stage injection nozzle 6 for intermediate-stage injection. It merges with the flow 9a and flows inward in the radial direction through the return flow path portion 22b”. However, Kobayashi is silent as to the specifics of the gas suction inlet.
Nonetheless, gas suction inlets having the claimed structure are notoriously well-known in the art, as taught by Masutani.
Masutani in the same field of endeavor teaches another compressor, wherein, as stated in Paragraphs [0040] & [0059], the intermediate suction unit 7 & 170 merges a suctioned fluid into a main stream that is the fluid flowing through the return channel. Especially, Masutani notes that the intermediate suction unit 7 includes an intermediate 

    PNG
    media_image13.png
    756
    724
    media_image13.png
    Greyscale
 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the gas suction inlet, as taught by Masutani, with the turbo-compressor of Kobayashi, as part of an obvious combination of known prior art structures, in this case the use of gas 
Thus modified, one of ordinary skill would have been reasonably appraised that the gas suction inlet would be further including a gas inlet part having a circular cross section and/or a gas outlet part would be further including a gas outlet emerging into the relaxation chamber and/or the gas outlet part would be further diverging towards the relaxation chamber, as instantly claimed.
16.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Masutani’356, and further in view of Tan.
Regarding claim 15, Kobayashi and Masutani’356 substantially disclose the centrifugal turbo-compressor, as claimed and detailed above. Additionally, Kobayashi specifically teaches as how: In the discharge flow path 22 of the second stage compression stage, the discharge flow path 22 extends to the outer diameter side of the return flow path portion 22b to which the flow path portion 22a having a U-shaped cross section is connected, separately from the U-shaped flow path 22a. The annular flow path 6b is connected. The annular flow path 6b is connected to the ring-shaped collecting portion 6a, and the intermediate stage injection nozzle 6 is connected to the ring-shaped collecting portion 6a.                                                                                                  
Although the combination of Kobayashi and Masutani’356 discloses the vast majority of Applicant’s claimed invention, it does not explicitly disclose that the relaxation chamber has a horseshoe-shaped cross sectional profile. Nonetheless, the use of a 
Tan in the same field of endeavor teaches another multi-stage helical flow compressor, wherein , as stated in column 11 lines 57-67, Tan successfully teaches: A multi-stage helical flow compressor, comprising: a housing including a stator positioned therein; a shaft rotatably supported within said housing; a permanent magnet rotor mounted on said shaft and operatively associated with said stator; and a plurality of impellers mounted on said shaft, said impellers each having an impeller disk with two rows of impeller blades extending therefrom, said housing including a generally horseshoe-shaped fluid flow stator channel operably associated with each row of impeller blades, with an inlet at a first end and an outlet at a second end of each stator channel, the fluid in said generally horseshoe-shaped fluid flow stator channels proceeding from said inlets to said outlets while following a generally helical flow path with multiple passes through the impeller blades.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using horseshoe-shaped fluid flow stator channels, as taught by Tan, to the Kobayashi/ Masutani’356 turbo-compressor, since it has been held to be within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised that the relaxation chamber 6a would be further having a horseshoe-shaped cross sectional profile, as instantly claimed.
Prior Art
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents. 
US 10,036,582 B2, US 8,287,236 B2 and US 2012/0224955 A1 are cited to show different centrifugal turbo -compressors comprising inlet flow guide channels that are being angularly distributed around a longitudinal axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
	                                                                                                                                                                        /L.P. /
Examiner, Art Unit 3746